UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6106


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICHARD DOYLE HUDSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Martin K. Reidinger, District Judge. (3:03-cr-00028-MR-1; 3:16-cv-00560-
MR)


Submitted: June 15, 2017                                          Decided: July 6, 2017


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Richard Doyle Hudson, Appellant Pro Se. Kimlani M. Ford, Assistant United States
Attorney, Charlotte, North Carolina; Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Richard Doyle Hudson seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2255 (2012) motion. The order is not appealable unless a circuit justice

or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B) (2012). A

certificate of appealability will not issue absent “a substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2012). When the district court denies

relief on the merits, a prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of the constitutional claims is

debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).           When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the motion states a debatable claim of the denial of a

constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Hudson has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss the appeal. We deny Hudson’s motion for leave to supplement his informal brief.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                               DISMISSED




                                             2